Citation Nr: 1642806	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Nashville, Tennessee.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's total left knee replacement is currently assigned a 30 percent disability rating, effective December 1, 2011.  The Veteran seeks an increased rating.  See Claim, December 2011.  

The Board notes by way of background that prior to December 1, 2011, a 100 percent temporary total disability (TTD) rating was in effect from October 2, 2010 to November 30, 2011.  The Veteran's claim for an increased rating was received on December 8, 2011.

The Veteran was afforded a VA examination in February 2012.  The VA examiner noted that the Veteran experienced flare-ups, but did not address whether the Veteran had any additional functional loss due to his flare-ups.  See Mitchell v. Shinseki, 25 Vet.App. 32, 37, 43-44 (2011) (noting that the Court held in DeLuca that an examination was insufficient because the examiner failed to address whether pain could significantly limit functional ability during flare-ups and that such determinations should be portrayed in terms of additional degrees of loss of motion due to pain on use or during flare-ups, if feasible).  An addendum opinion was obtained in August 2014 by a different VA examiner based on a review of the claims file, but the examiner concluded that she could not provide an opinion without resorting to mere speculation without examining the Veteran.  The Board adds that no Supplemental Statement of the Case (SSOC) was issued after the August 2014 VA medical opinion and prior to certification to the Board.  See 38 C.F.R. § 19.37 (2015).

In addition, the Board notes that recently, the Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald that a VA examination of a veteran's knees was inadequate for rating purposes because it did not include "the results of range of motion testing 'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.'"  See Correia v. McDonald, No. 13-3238, ___ Vet. App. ___, 2016 WL 3591858 (July 5, 2016).  In this case, the February 2012 VA examination report does not include "the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing."  

Also, the Veteran testified at the Board hearing that his left knee symptoms have worsened since he was last examined.

Therefore, in light of all the above, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the current severity of his left total knee replacement, including to address a) any additional functional loss due to pain during flare-ups, which should be described to the extent feasible in terms of additional degrees of loss of motion, and b) passive and active range of motion testing, weight-bearing and nonweight-bearing.

In addition, the Veteran's representative requested in his August 2014 Statement in Lieu of Form 646 that all of the Veteran's more recent VA treatment records be associated with the claims file.  In that regard, the Board notes that the claims file includes the Veteran's records VA treatment records dated through March 2011, and then from December 2011 to March 2013 (including in VVA).  Therefore, on remand, all of the Veteran's more recent VA treatment records dated from March 2013 to present should be associated with the claims file, as well as any outstanding records dated between March 2011 and December 2011.

As a final matter, in January 2012, the Veteran submitted a Form 21-4142 authorization so that all of his treatment records from the Campbell Clinic dated from October 2010 to present could be obtained.  See also Dr. M.M. letter (Campbell Clinic), September 2012 (noted sees Veteran yearly).  The Board acknowledges that in July 2013 and August 2013, the RO requested an updated Form 21-4142 in order to request the records, but the completed form was never received.  On remand, the AMC should provide the Veteran another opportunity to provide a completed Form 21-4142 so that all of his treatment records from the Campbell Clinic dated since October 2010 may be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's VA treatment records dated from March 2011 to December 2011, and from March 2013 to present.

2.  Ask the Veteran to provide a newly completed Form 21-4142 authorization so that all of his Campbell Clinic records dated from October 2010 to present may be obtained.

3.  After all of the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected left total knee replacement.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's left knee.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

